Examiner-Initiated Interview Summary
Page 8 of the remarks take the position that Guerin does not teach the claimed working position.  This has not been found persuasive. 
Guerin teaches “a flexible lead filled element for protection against radiation” (page 1 line 13) wherein the lead equivalents vary according to the regions of the glove so as to ensure a significant lightening of the glove combined with an increase in its flexibility (page 2, lines 41-44).  The glove is used in a radiological or surgical setting under radiation (page 1, lines 17-18).  Figure 2 clearly shows that even with the thickest part of the glove at the flexor side the user is able to grasp a bottle.  Therefore, the glove is clearly capable of the claimed working position in the glove of figure 1 where the thickest portion is at the extensor side of the glove because the thickest portion is shown to be flexible enough to grasp a bottle (fig. 2), which is similar to the flexibility of a material required to grasp a pencil.  Such a position would position “the radiation-inhibiting layer …towards incident radiation in a working position of the protective glove”
                As pointed out in the Final Rejection, Guerin does not teach the radiation inhibiting layer is thickest on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region.  However, Guerin expressly recites “the most important thickness being provided in the zone receiving the radiation” (page 1, lines 33-34).  Since the glove of Guerin is capable of the claimed working position and such a working position may be necessary in radiological or surgical setting (i.e. when handling a scalpel or syringe or canula), it would have been obvious to one of ordinary skill in the art to manufacture a glove that places the thickest portion on a side of the thumb region adjacent the extensor side and which faces the forefinger, and a side of the fingers adjacent the extensor sides and which face the thumb region because it would effectively shield that portion of the hand from radiation when performing necessary gasping of the patient extremities and/or examination/surgical tools.  That is, Guerin makes a point of stating the most important thickness is that receiving incident radiation, therefore one of ordinary skill in the art would understand that repositioning of the hand results in less effective radiation shielding of the glove because the thickest portion would no longer be in the zone receiving radiation and be motivated to manufacture a glove suitable for protecting the user’s hands.

                Guerin does in short teach a glove capable of the claimed working position and the importance of positioning the thickest portion of the glove in the zone receiving the radiation.  The two examples given are only the thickest portion being on the extensor side of the glove or the flexor side of the glove.  However, one of ordinary skill in the art would readily understand that if another portion of the hand were exposed to the radiation that it would be most important to place the thickest portion of the glove at that location to protect the portion of the hand directly incident the harmful radiation.

                With respect to the applicant’s remarks concerning the discussion of the specification.  The instant specification was used only to define claim terms such as holding a pencil.  Clearly, there are numerous ways of holding a pencil, leaving the terminology indefinite without further guidance from the instant specification.  MPEP 608.01(g) recites “The description is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims.  The instant specification was not used as the bases for reaching the obviousness conclusion.  Instead, the specification was used to show the position capable by the user’s hand in the glove of Guerin to perform claimed working position.”

	Lastly, there was a discussion regarding the instant invention teaching portions of the glove excluding radiation inhibiting material.  The examiner agreed that Guerin does not teach sections of the glove without radiation inhibiting material, however did not agree that such a feature would place the application in condition for allowance without further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881